Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                      August 17, 2021

IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                      DIVISION II
 In the Matter of the Personal Restraint
 Petition of                                            No. 53589-1-II

 MICHAEL WILLIAM RICHIE,                                UNPUBLISHED OPINION
                                                        AFTER REMAND
                        Petitioner.


       WORSWICK, J. — Michael Richie seeks relief from personal restraint imposed

following his 2014 conviction for second degree assault. On remand from this court, the

trial court sentenced him in 2016 to life without possibility of parole under the Persistent

Offender Accountability Act because he had strike offenses in the form of prior convictions

for second degree robbery. After the legislature removed second degree robbery from the

list of strike offenses, Laws of 2019, ch. 187, Richie petitioned for resentencing, seeking

retroactive application of that act. The act was held not to apply retroactively in State v.

Jenks, 197 Wn.2d 708, 719, 487 P.3d 482 (2021). But the State now concedes that under

Laws of 2021, ch. 141, § 1:

       In any criminal case wherein an offender has been sentenced as a persistent
       offender, the offender must have a resentencing hearing if a current or past
       conviction for robbery in the second degree was used as a basis for the
       finding that the offender was a persistent offender.
No. 53589-1-II


        We accept the State’s concession and remand Richie’s judgment and sentence to

the trial court for resentencing. The certificate of finality will be issued as soon as possible.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Worswick, J.
 We concur:



 Maxa, J.




 Veljacic, J.




                                               2